 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2632 
 
AN ACT 
To amend title 4, United States Code, to encourage the display of the flag of the United States on National Korean War Veterans Armistice Day. 
 
 
1.Short titleThis Act may be cited as the Korean War Veterans Recognition Act.  
2.Display of flag on National Korean War Veterans Armistice DaySection 6(d) of title 4, United States Code, is amended by inserting National Korean War Veterans Armistice Day, July 27; after July 4;.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
